                                                                        Filed: 6/19/2018 12:46 PM
Case 1:19-cv-01273-TWP-DLP 49D07-1806-CT-024077
                           Document 1-3 Filed 03/29/19 Page 1 of 3 PageID   #: 55 Myla A. Eldridge
                                              Marion Superior Court, Civil Division 7                                                  Clerk
                                                                                                                      Marion County, Indiana




STATE OF INDIANA                       )          IN   THE MARION                              COURT
                                       )    SS:
COUNTY OF MARION                       )          CAUSE NO.
KIMERE SMITH,                                              )

                                                           )
                            Plaintiff,                     )

          V.                                               )

                                                           )
WALMART INC.,                                              )

                                                           )

                            Defendant.                     )



                          COMPLAINT FOR DAMAGES AND JURY DEMAND
          Comes now the Plaintiff, Kimere              Smith, (“Plaintiff”) by counsel,       Howard    L. Stevenson,      and

for her   Complaint for Damages and Jury Demand, against Defendant, Walmart                          Inc., states   and

alleges as follows:

          I.      That    Plaintiff,   Kimere Smith,       is   a resident of the City of Indianapolis, County of

Marion, State of Indiana.

          2.      That Defendant, Walmart              Inc.,   a for—profit business, was doing business in the City

of Indianapolis, County of Marion, State of Indiana,                 at all    times pertinent to this cause.

          3.      Jurisdiction and         venue are proper in      this Court, as the incident    upon which the claims

herein are based occurred within Marion County, Indiana.

          4.      That the accident upon which             this   claim   is   based occurred on or about June 22, 2016,

in the City    of Indianapolis, County of Marion, State of Indiana.

          5.      That on or about June 22, 2016, Plaintiff Kimere Smith was an invitee                     at the


Defendant, Walmart Inc.’s store located at 4545 Lafayette Road, Indianapolis, IN 46254 (“Store”).

          6.      That on or about June 22, 2016, Plaintiff Kimere Smith was shopping when she

slipped and    fell   on a substance inside the Store owned and/or operated by Defendant, Walmart                         Inc.


          7.      As    a result of Plaintiffs fall in the Store, Plaintiff Kimere Smith, sustained severe

injuries,   some ofwhich may be permanent.
Case 1:19-cv-01273-TWP-DLP Document 1-3 Filed 03/29/19 Page 2 of 3 PageID #: 56




          8.        As owner and/or tenant of the           Store, Defendant,     Walmart    Inc.,   owed   Plaintiff a duty


of reasonable care to protect and/or warn             its   invitees and/or visitors from reasonably foreseeable


dangers and to exercise reasonable care and maintain the premises in a safe condition.

         9.         That Defendant Walmart         Inc.     breached   its   duty of care owed to Plaintiff and was

negligent      when   it   failed to protect and/or   warn    Plaintiff from reasonably foreseeable         dangers and by

failing to maintain the        premises in a reasonably safe condition.

          10.         As    a direct and proximate result of Defendant           Walmart   Inc.’s negligence, Plaintiff


Kimere Smith has incurred            substantial medical expenses,           and other special expenses, which will

continue into the ﬁiture.

          1 1.      As     a direct and proximate result of Defendant           Walmart    lnc.’s negligence, Plaintiff


Kimere Smith has experienced and will continue to experience, pain and suffering and mental

anguish.

          12.       As     a direct and proximate result of Defendant Walma1tlnc.’s negligence, Plaintiff

Kimere Smith has suffered           injuries,   some of which may be permanent.

          13.       As a direct and proximate result of Defendant’s               negligence, Plaintiff     Kimere Smith

loss her job.


          14.       As a direct and proximate result of Defendant’s               negligence, Plaintiff     Kimere Smith

has been damaged.




                    WHEREFORE, the Plaintiff, Kimere Smith, by counsel, prays for judgment against
the Defendant in an          amount commensurate with her          injuries,    damages, pain and suffering, medical

expenses, loss wages, and other special expenses, for the costs of this action, and for                     all   other relief

just   and proper     in the premises.
Case 1:19-cv-01273-TWP-DLP Document 1-3 Filed 03/29/19 Page 3 of 3 PageID #: 57




                                           JURY DEMAND
           Plaintiff hereby requests a trial   by jury on   all   issues triable   by jury.



                                                                         Respectfully submitted,



                                                                         By:
                                                                                /.
                                                                                L,‘-j ;‘           ~
                                                                               Howard    L. Stevenson
                                                                               Attorney for Plaintiff
                                                                               Attorney Reg. No. 17570-49




STEVENSON LEGAL GROUP, LLC
612   E.   Market Street
Indianapolis, Indiana      46202
Telephone: (317) 875-0400
Facsimile: (317) 802-0900
